  Case 13-41746        Doc 47     Filed 12/27/19 Entered 12/27/19 15:05:35              Desc Main
                                   Document     Page 1 of 28


                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 In Re:


 CESAR L. ROJO
                                                       Case No. 1:13-bk-41746

                           Debtor.
 ____________________________________                  Chapter 13

 CESAR L. ROJO, individually, and
 behalf of all other similarly situated,               Honorable LaShonda A. Hunt

                                   Plaintiff
                                                       Adversary No. 1:19-ap-__________
 v.

 JPMORGAN CHASE BANK,
 NATIONAL ASSOCIATION,

                                Defendant.


                        ADVERSARY CLASS ACTION COMPLAINT

          NOW COMES Debtor-Plaintiff, CESAR L. ROJO, individually, and on behalf of all

others similarly situated, by and through his undersigned counsel, and pursuant to Fed. R. Bankr.

P. 7023, Fed. R. Bankr. P. 3002.1, and 11 U.S.C. §105, complaining of Defendant JPMORGAN

CHASE BANK, NATIONAL ASSOCIATION as follows:

                                 JURISDICTION AND VENUE

          1.    This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1334(b), 28

U.S.C. § 157(a), and Local Rule 40.3.1.

          2.    Venue in this Court is proper pursuant to 28 U.S.C. § 1391(b) as a substantial part

of the events or omissions giving rise to Plaintiff’s claims occurred in this judicial district.


                                                   1
  Case 13-41746        Doc 47      Filed 12/27/19 Entered 12/27/19 15:05:35           Desc Main
                                    Document     Page 2 of 28


        3.      This is a core proceeding pursuant to 28 U.S.C. §§ 157(b)(2)(A), (L), and (O).

        4.      Pursuant to Fed. R. Bankr. P. 7008(a), Plaintiff states that to the extent the Court

determines that any portion of this complaint is non-core, Plaintiff consents to the entry of a final

order or judgment in this adversary proceeding by the bankruptcy judge if it is determined that the

bankruptcy judge, absent consent of the parties, cannot enter a final order or judgment consistent

with Article III of the United States Constitution. Further, to the extent that any court determines

that the Bankruptcy Court does not have the authority to enter a final judgment on any cause of

action set forth herein, Plaintiff requests that the Bankruptcy Court issue a report and

recommendation for a judgment to the United States District Court for the Northern District of

Illinois on any such cause of action.

                                               PARTIES

        5.      CESAR L. ROJO (“Plaintiff”) is a natural person, over 18-years-of-age, who at all

times relevant resided in this judicial district.

        6.      JPMORGAN CHASE BANK, NATIONAL ASSOCIATION (“Defendant”) is a

prominent national banking institution that originates and services mortgage loans. Defendant

maintains its headquarters in Columbus, Ohio and regularly conducts business in this judicial

district and throughout the United States.

        7.      Defendant is a highly sophisticated publicly traded banking institution that

regularly participates in bankruptcy proceedings nationwide.

                                    NATURE OF THE ACTION

        8.      Plaintiff is one of many victims of Defendant’s systematic practice of violating the

terms of confirmed Chapter 13 plans. Specifically, as set forth below, Defendant systematically




                                                    2
  Case 13-41746         Doc 47   Filed 12/27/19 Entered 12/27/19 15:05:35            Desc Main
                                  Document     Page 3 of 28


misapplies post-petition mortgage payments, ultimately causing bankruptcy debtors to fall into a

default status on the their mortgage loans as soon as the bankruptcy case is completed.

       9.      As a result of Defendant’s practices, Plaintiff and other bankruptcy debtors were

never appropriately considered current after the successful completion of their Chapter 13 plans,

and thus never received the fresh start contemplated by the Bankruptcy Code.

                                 FACTUAL ALLEGATIONS

       10.     On May 24, 2010, Plaintiff executed a mortgage (“subject mortgage”) in favor of

Wintrust Mortgage Corporation (“Wintrust”).

       11.     The subject mortgage secured the purchase of Plaintiff’s principal residence located

at 7658 Springbrook Drive, Plainfield, Illinois 60586 (“subject property”).

       12.     The subject mortgage secured the repayment of a mortgage loan in the amount of

$171,830.00 issued to Plaintiff to fund the purchase of the subject property (“subject loan”).

       13.     On February 1, 2012, Plaintiff defaulted on the subject loan by failing to make the

monthly mortgage payments.

       14.     On March 9, 2012, Wintrust assigned the subject loan and mortgage to Defendant.

       15.     On February 4, 2013, Defendant initiated mortgage foreclosure proceedings against

Plaintiff and the subject property in the Circuit Court of Kendall County (“foreclosure case”).

       16.     On July 29, 2013, a judgment of foreclosure was entered in favor of Defendant in

the foreclosure case.

       17.     On October 25, 2013, Plaintiff filed a Chapter 13 bankruptcy in the United States

Bankruptcy Court for the Northern District of Illinois, case No. 13-41746. [Dkt. 1].

       18.     Also on October 25, 2013, Plaintiff filed a Chapter 13 Plan. [Dkt. 8].




                                                 3
  Case 13-41746      Doc 47     Filed 12/27/19 Entered 12/27/19 15:05:35            Desc Main
                                 Document     Page 4 of 28


       19.    Plaintiff’s Chapter 13 plan proposed to cure the default on the subject loan while

making the ongoing payments on the subject loan as they became due. Id.

       20.     On January 30, 2014, Plaintiff filed a Modified Chapter 13 Plan. [Dkt. 24].

       21.    Plaintiff’s Modified Plan also proposed to cure the default on the subject loan while

making the ongoing payments on the subject loan as they became due. Id.

       22.    Specifically, Plaintiff’s Modified Chapter 13 provided:

        Section C Direct payment of claims by debtor:

        The debtor will make current monthly payments, as listed in debtor’s Schedule
        J – increased or decreased as necessary to reflect changes in variable interest
        rate, escrow requirements, collection costs, or similar matters – directly to the
        following creditors holding claims secured by a mortgage on the debtor’s real
        property:

        Creditor: JP Morgan Chase Bank, N.A., monthly payment, $1,604.00

        Section E Disbursements by the trustee:

        The trustee shall disburse payments received from the debtor under this plan as
        follows:

        5. Mortgage arrears. Payable as set forth below, regardless of contrary proofs
        of claim, except that the arrears payable may be reduced either with the consent
        of the mortgagee or by court order, entered on motion of the debtor with notice
        to the trustee and the mortgagee. Any such reduction shall be effective 14 days
        after either the trustee’s receipt of a notice of reduction consented to by the
        mortgagee or the entry of a court order reducing the arrearage.

        (a) To creditor JP Morgan Chase Bank, N.A., arrears of $30,755.00 payable
        monthly from available funds, pro rata with other mortgage arrears, ■ without
        interest /or/ □ with interest at an annual percentage rate of _____%. These
        arrearage payments, over the term of the plan, are estimated to total $30,755.00.


       23.    On February 2, 2014, Plaintiff’s Modified Chapter 13 plan was served upon

Defendant by the Bankruptcy Noticing Center. [Dkt. 25].

       24.    Defendant did not object to Plaintiff’s Modified Chapter 13 Plan.



                                                4
    Case 13-41746      Doc 47     Filed 12/27/19 Entered 12/27/19 15:05:35               Desc Main
                                   Document     Page 5 of 28


        25.    On February 7, 2014, the Bankruptcy Court confirmed Plaintiff’s Modified Chapter

13 plan (“Confirmed Plan”). [Dkt. 26].

        26.    As set forth in the Confirmed Plan, the ongoing mortgage payments to Defendant

were $1,604 per month. [Dkt. 24].

        27.    On March 4, 2014, Defendant filed a proof of claim (Claim 8-1) in the amount of

$198,935.05. See Claim 8-1.

        28.    In its proof of claim, Defendant asserted mortgage arrears in the amount of

$37,118.14. Id.

        29.    Notably, the arrears claimed in Defendant’s proof of claim ($37,118.14) was

$6,363.14 more than the arrears provided for in the Confirmed Plan ($30,755.00).

        30.    On January 7, 2015, Defendant filed a Notice of Mortgage Payment Change, which

reflected an increase of the monthly mortgage payment from $1,604.43 to $1,624.46, effective

February 1, 2015. 1 See Claims Register, Claim 8-1.

        31.    On December 17, 2015, Defendant filed a Notice of Mortgage Payment Change,

which reflected an increase of the monthly mortgage payment from $1,624.46 to $1,633.48,

effective February 1, 2016. See Claims Register, Claim 8-1.

        32.    Starting in July 2016, Defendant started sending monthly statements to Plaintiff

seeking payment in excess of the monthly mortgage payment set forth in the Confirmed Plan and

subsequent Notices of Mortgage Payment Change.




1
  The Notice of Mortgage Payment Changed included a mortgage statement which erroneously stated that
Plaintiff’s mortgage payment was increasing from $962.23 to $1,624.46. However, according to the proof
of claim filed by Defendant, the monthly mortgage payment beginning 11/01/2013 was $1,604.43. Up to
the time that Defendant filed its Notice of Mortgage Payment Change, Plaintiff was making monthly
payments of $1,604.43 (includes principal, interest, and escrow) per the amount reflected in Defendant’s
proof of claim.

                                                   5
  Case 13-41746       Doc 47    Filed 12/27/19 Entered 12/27/19 15:05:35            Desc Main
                                 Document     Page 6 of 28


       33.     On or about July 1, 2016, Defendant sent Plaintiff a mortgage statement stating a

“Total Amount Due” of $3,266.96 and that Defendant was holding $1,316.34 in “Unapplied

Funds” (suspense). Notably, the mortgage statement did not allege that Plaintiff was in default on

his post-petition mortgage payments.

       34.     On or about August 1, 2016, Defendant sent Plaintiff a mortgage statement stating

a “Total Amount Due” of $3,266.96 and that Defendant was holding $1,316.34 in “Unapplied

Funds” (suspense). Notably, the mortgage statement did not allege that Plaintiff was in default on

his post-petition mortgage payments.

       35.     On or about September 1, 2016, Defendant sent Plaintiff a mortgage statement

stating a “Total Amount Due” of $3,266.96 and that Defendant was holding $1,345.39 in

“Unapplied Funds” (suspense). Notably, the mortgage statement did not allege that Plaintiff was

in default on his post-petition mortgage payments.

       36.     On or about December 1, 2016, Defendant sent Plaintiff a mortgage statement

stating that the subject loan had an “Unapplied Balance” (suspense) of $2,341.30. Notably, the

mortgage statement did not allege that Plaintiff was in default on his post-petition mortgage

payments.

       37.     On December 14, 2016, Defendant filed a Notice of Mortgage Payment Change,

which reflected an increase of the monthly mortgage payment from $1624.46 to $1,704.52,

effective February 1, 2017. See Claims Register, Claim 8-1.

       38.     On or about January 3, 2017, Defendant sent Plaintiff a mortgage statement stating

a “Total Amount Due” of $4,971.48 and that Defendant was holding $2,882.88 in “Unapplied

Funds” (suspense). Notably, the mortgage statement did not allege that Plaintiff was in default on

his post-petition mortgage payments.



                                                6
  Case 13-41746       Doc 47    Filed 12/27/19 Entered 12/27/19 15:05:35           Desc Main
                                 Document     Page 7 of 28


       39.     Throughout 2017, Defendant continued to send Plaintiff correspondences that

sought an amount in excess of the monthly mortgage payment set forth in the Confirmed Plan and

subsequent Notices of Mortgage Payment Change.

       40.     Many of these correspondences demonstrated that Defendant was not properly

applying the payments made by Plaintiff, but instead holding them as “Unapplied Funds”

(suspense).

       41.     For example, the February 2017 mortgage statement indicated that Defendant was

holding $1,838.04 in “Unapplied Funds” despite the fact that the unapplied funds were sufficient

to cover a monthly mortgage payment of $1,704.52. Moreover, the mortgage statement stated a

“Total Amount Due” of $5,042.52. Notably, the mortgage statement did not allege that Plaintiff

was in default on his post-petition mortgage payments.

       42.     The March 2017 mortgage statement indicated that Defendant was holding

$2,417.66 in “Unapplied Funds” despite the fact that the unapplied funds were sufficient to cover

a monthly mortgage payment of $1,704.52. Moreover, the mortgage statement stated a “Total

Amount Due” of $5,113.56. Notably, the mortgage statement did not allege that Plaintiff was in

default on his post-petition mortgage payments.

       43.     The April 2017 mortgage statement indicated that Defendant was holding

$3,068.32 in “Unapplied Funds” despite the fact that the unapplied funds were sufficient to cover

a monthly mortgage payment of $1,704.52. Notably, the mortgage statement did not allege that

Plaintiff was in default on his post-petition mortgage payments.

       44.     Throughout 2017, Defendant continued to send Plaintiff mortgage statements

indicating that Defendant was holding “Unapplied Funds” that were sufficient to cover the monthly




                                                  7
  Case 13-41746       Doc 47     Filed 12/27/19 Entered 12/27/19 15:05:35          Desc Main
                                  Document     Page 8 of 28


mortgage payment and stating a “Total Amount Due” that was in excess of the monthly mortgage

payment set forth in the Confirmed Plan and subsequent Notices of Mortgage Payment Change.

       45.     On or about December 1, 2017, Defendant sent Plaintiff a mortgage statement

inexplicably stating that the monthly mortgage payment was now $2,019.62, up from $1,704.52.

       46.     Defendant did not notify the Plaintiff, the Plaintiff’s counsel, the Chapter 13

Trustee, or the Bankruptcy Court of this payment increase as required by Fed. R. Bankr. P.

3002.1(b).

       47.     After receiving the correspondence from Defendant reflecting the payment increase

to $2,019.62, Defendant sent subsequent statements to Plaintiff indicating that the monthly

payment amount is $1,621.49, thus causing Plaintiff significant confusion and uncertainty

regarding the amount he needed to pay to stay current on his post-petition mortgage payments.

       48.     Erring on the side of caution, Plaintiff made numerous payments in the amount of

$2,019.62 when he was able to afford it.

       49.     On January 3, 2018, one month after sending Plaintiff a mortgage statement

indicating that the monthly payment increased to $2,019.62, Defendant filed a Notice of Mortgage

Payment Change, which reflected a decrease of the monthly mortgage payment from $1,704.52 to

$1,621.49, effective February 1, 2018.

       50.     On or about March 8, 2018, Defendant sent Plaintiff a mortgage statement

indicating that the subject loan had an “Unapplied Balance” of $3,331.32, which was sufficient to

cover a monthly mortgage payment of $1,621.49. Notably, the mortgage statement did not allege

that Plaintiff was in default on his post-petition mortgage payments.




                                                8
  Case 13-41746       Doc 47     Filed 12/27/19 Entered 12/27/19 15:05:35           Desc Main
                                  Document     Page 9 of 28


       51.     On or about April 9, 2018, Defendant sent Plaintiff a mortgage statement which

reflected a “Total Unpaid” amount of $19,001.81 and a “Total Payment Amount” due of

$20,623.30. (emphasis in original). The statement further reflected that (1) there was an

“Unapplied Balance of $1,981.59 and (2) the “Current Balance of Pre-Petition Arrearage” was

$8,363.39.

       52.     On or about May 8, 2018, Defendant sent Plaintiff a mortgage statement which

reflected a “Total Unpaid” amount of $18,603.68 and a “Total Payment Amount” due of

$20,225.17. (emphasis in original). The statement further reflected that (1) there was an

“Unapplied Balance” of $1,969.60 and (2) the “Current Balance of Pre-Petition Arrearage” was

$7,797.59.

       53.     On or about June 8, 2018, Defendant sent Plaintiff a mortgage statement which

reflected a “Total Unpaid” amount of $18,205.55 and a “Total Payment Amount” due of

$19,827.04. (emphasis in original). The statement further reflected that the “Current Balance of

Pre-Petition Arrearage” was $7,231.79.

       54.     During the pendency of Plaintiff’s Chapter 13 plan, Plaintiff admittedly fell behind

on the mortgage payments, but not nearly to the extent alleged by Defendant in its mortgage

statements and other correspondences to Plaintiff.

       55.     Plaintiff fell behind on the mortgage payments as a result of the misinformation and

conflicting information he was receiving from Defendant.

       56.     For example, in June 2018, Plaintiff called Defendant in an attempt to determine

the status of the subject loan. During the phone call, Defendant assured Plaintiff that the subject

loan was current and that Plaintiff was “caught up.”




                                                9
  Case 13-41746        Doc 47   Filed 12/27/19 Entered 12/27/19 15:05:35               Desc Main
                                 Document     Page 10 of 28


       57.     Shortly thereafter, on June 18, 2018, approximately ten days after sending Plaintiff

the June mortgage statement alleging a post-petition default of $18,205.55 and after advising

Plaintiff that the subject loan was current, Defendant filed a Motion for Relief from Stay

(“Defendant’s Motion”) alleging a post-petition default of $13,962.04. Notably, the default amount

alleged in Defendant’s Motion was $4,243.51 less than the default amount alleged by Defendant

in the June mortgage statement. [Dkt. 31].

       58.     Defendant attached a post-petition payment history to its Motion.

       59.     Defendant’s post-petition payment history indicated the following:

     Date         Amount        Amount       Post-Petition     Payment      To/From       Total
   Received      Received        Due           Date Paid       Amount       Suspense       Due
 11/17/2017    $1,704.52     $0.00           02/01/17          2,019.62   -$315.10     $316.42

 12/1/2017     $1,658.21     $0.00                           0.00         $1,658.21    $1,974.63

 12/29/2017    $1,633.48     $0.00           03/01/17        2019.62      -$386.14     $1,588.49

 1/29/2018     $1,633.48     $0.00           04/01/17        2019.62      -$386.14     $1,202.35

 2/27/2018     $1,621.49     $0.00           05/01/17        2019.62      -$398.13     $804.22

 3/29/2018     $1,621.49     $0.00           06/01/17        2,019.62     -$398.13     $406.09

 4/30/2018     $1,621.49     $0.00           07/01/17        2,019.62     -$398.13     $7.96

 5/31/2018     $1,621.49     $0.00                           0.00         $1,621.49    $1,629.45

               $4,633.68     $0.00                           0.00         $4,633.68    $6,263.13

               $0.00         $0.00           08/01/17        2,019.62     -$2,019.62   $4,243.51

               $0.00         $0.00           09/01/17        2,019.62     -$2,019.62   $2,223.89

               $0.00         $0.00           10/01/17        2,019.62     -$2,019.62   $204.27

                             $2,019.62       11/01/17        2,019.62     $0.00        -$1,815.35

                             $2,019.62       12/01/17        2,019.62     $0.00        -$3,834.97

                             $2,019.62       01/01/18        2,019.62     $0.00        -$5,854.59

                             $1,621.49       02/01/18                     $0.00        -$7,476.08

                             $1,621.49       03/01/18                     $0.00        -$9,097.57


                                                  10
  Case 13-41746       Doc 47     Filed 12/27/19 Entered 12/27/19 15:05:35            Desc Main
                                  Document     Page 11 of 28


                             $1,621.49     04/01/18                     $0.00         -$10,719.06

                             $1,621.49     05/01/18                     $0.00         -$12,340.55

                             $1,621.49     06/01/18                     $0.00         -$13,962.04


       (emphasis added)

       60.     As demonstrated by the post-petition payment history, the monthly mortgage

payment changed from $1,621.19 to $2,019.62 in November 2017 and Defendant failed to notify

Plaintiff, Plaintiff’s Counsel, the Chapter 13 Trustee, or the Bankruptcy Court of the payment

change.

       61.     Accordingly, the concealment of the payment change was a contributing factor to

the inflated arrears sought in Defendant’s Motion.

       62.     Not surprisingly, Plaintiff was mystified by the default amounts alleged in

Defendant’s Motion.

       63.     Defendant’s Motion was entered and continued on multiple occasions to allow

Plaintiff to decode the mystery and gather the funds to pay the alleged default.

       64.     On or about August 8, 2018, Defendant sent Plaintiff a mortgage statement which

reflected a “Total Unpaid” amount of $15,389.67 and a “Total Payment Amount” due of

$17,011.16. (emphasis in original). The statement further reflected that the “Current Balance of

Pre-Petition Arrearage” was $6,363.14.

       65.     On August 9, 2018, approximately one day after Defendant sent a mortgage

statement representing that the “Current Balance of Pre-Petition Arrearage” was $6,363.14, the

Chapter 13 Trustee filed a Notice of Final Cure Mortgage Payment pursuant to Federal Rule of

Bankruptcy Procedure 3002.1(f), stating that “[t]he amount required to cure the default in the claim

[Defendant’s claim] has been paid in full” and requiring Defendant to file a statement indicating


                                                11
  Case 13-41746        Doc 47      Filed 12/27/19 Entered 12/27/19 15:05:35               Desc Main
                                    Document     Page 12 of 28


whether (1) it agrees that Plaintiff has cured the pre-petition default, and (2) the Plaintiff is current

on the post-petition payments. [Dkt. 36].

        66.     On August 16, 2018, Plaintiff made a payment in the amount of $13,962.04 to cure

the alleged post-petition default that formed the basis for Defendant’s Motion for Relief from Stay.

        67.     On August 17, 2018, just one day after Plaintiff cured the alleged post-petition

default, Defendant sent Plaintiff a reinstatement quote inexplicably alleging a “total reinstatement

amount” of $27,102.37, despite the fact that Defendant’s Motion for Relief from Stay alleged a

default of only $13,962.14.

        68.     On August 30, 2018, the Chapter 13 Trustee filed a Notice of Completion of Plan

Payments. [Dkt. 39].

        69.     On September 7, 2018, as a result of Plaintiff’s cure of the post-petition default, the

Bankruptcy Court denied Defendant’s Motion for Relief from Stay. [Dkt. 41].

        70.     On or about September 10, 2018, Defendant sent Plaintiff a mortgage statement

stating there was an “Unapplied Balance” (suspense) of $7,651.34. Moreover, despite the Chapter

13 Trustee’s representation that the pre-petition arrears were paid in full, the mortgage statement

further stated that the “Current Balance of the Pre-Petition Arrearage” was $6,363.14.

        71.     On September 10, 2018, Plaintiff made a payment in the amount of $2,019.62

despite the fact that the last Notice of Mortgage Payment Change filed by Defendant on January

3, 2018 indicated that that monthly mortgage payment was $1,621.49.

        72.     On September 18, 2018, approximately one month after alleging a default of

$27,102.37, Defendant filed its Response to Notice of Final Cure Payment, astonishingly asserting

that:

                ■       Creditor agrees that the debtor(s) have paid in full the amount
                        required to cure the prepetition default on the creditor’s claim.


                                                   12
  Case 13-41746       Doc 47     Filed 12/27/19 Entered 12/27/19 15:05:35           Desc Main
                                  Document     Page 13 of 28



               ■      Creditor states that the debtor(s) are current with all post-petition
                      payments consistent with § 1322(b)(5) of the Bankruptcy Code,
                      including all fees, charges, expenses, escrow, and costs.

               The next post-petition payment from the debtor(s) is due on 09/01/2018.

       73.     On September 19, 2018, Defendant sent Plaintiff a written correspondence stating

“[w]e credited your account $4,633.68 on August 31, 2018, because we didn’t file a payment

change notice (PCN), we were late in filing a PCN, or we filed a PCN with an incorrect item

listed during your Chapter 13 bankruptcy.” (emphasis added)

       74.     Upon information and belief, Defendant never credited Plaintiff’s account the

$4,633.68 it represented it did in its September 19, 2018 written correspondence.

       75.     On or about October 8, 2018, after acknowledging in its Response to Notice of

Final Cure Payment that Plaintiff has paid all pre-petition arrears and was current on his mortgage

payments, Defendant sent Plaintiff a mortgage statement inexplicably stating (1) that the “Current

Balance of the Pre-Petition Arrearage” was $6,363.14 and (2) that since the last statement, there

was $6,884.09 in “Unapplied Funds.”

       76.     On October 18, 2018, as result of Plaintiff’s successful completion of his Chapter

13 Plan, the Bankruptcy Court closed Plaintiff’s bankruptcy case. [Dkt. 45].

       77.     The Bankruptcy Court did not grant Plaintiff a discharge pursuant to 11 U.S.C.

§1328(a) because Plaintiff was not eligible for discharge as a result of a previous Chapter 7

discharge.

       78.     On November 8, 2018, Defendant sent Plaintiff a mortgage statement that

puzzlingly stated “[a]s of 11/08/18, $11,350.43 is required to bring your loan current.”

(emphasis added). The mortgage statement further stated “[y]ou’ve missed one or more

payments and your mortgage loan is in default.” (emphasis in original)


                                                13
  Case 13-41746       Doc 47     Filed 12/27/19 Entered 12/27/19 15:05:35               Desc Main
                                  Document     Page 14 of 28


       79.     On November 13, 2018, despite the successful completion of Plaintiff’s Chapter 13

Plan and Defendant formally deeming Plaintiff current on the subject loan, Defendant, through its

counsel, Codilis & Associates, P.C., sent Plaintiff a “NOTICE TO OCCUPANT OF PENDING

ACQUISITION.” The Notice stated, in pertinent part:

               “[t]he mortgage for the property in which you are living is in foreclosure as
               a result of the property owner’s default. Within the next 60 to 90 days, title
               to the property is expected to be transferred to [Defendant]. Sometime
               thereafter, ownership of the property will probably be transferred to the
               Secretary of Housing and Urban Development (HUD).”

               ………….

               “YOU MUST REPLY TO THE HUD FIELD OFFICE IN WRITING
               WITHIN 20 DAYS OF THE DATE ON THIS LETTER OR YOU
               WILL BE REQUIRED TO MOVE FROM THE PROPERTY
               BEFORE HUD BECOMES OWNER OF THE PROPERTY.”
               (emphasis in original)

       80.     As demonstrated by the “NOTICE TO OCCUPANT OF PENDING

ACQUISITION,” Defendant brazenly continued to deem the subject loan in default and was taking

affirmative steps to foreclose on the subject property.

       81.     On November 20, 2018, Defendant, through its counsel, Codilis & Associates, P.C.,

filed a “Notice of Sheriff’s Sale of Real Estate” (“Notice of Sale”) in the foreclosure case.

       82.     The Notice of Sale stated, in pertinent part:

               PUBLIC NOTICE IS HEREBY GIVEN that pursuant to a Judgment of
               Foreclosure and Sale entered in the above cause on 7/29/2013, the Sheriff
               of Kendall County, Illinois, will on 12/17/18 at the hour of 8:30 AM Lobby
               of Kendall County Courthouse, 807 John Street Yorkville, IL 60560, or in
               a place otherwise designated at the time of sale, County of Kendall and State
               of Illinois, sell at public auction to the highest bidder for cash, as set forth
               below, the following described real estate:

                       [Legal Description of Subject Property]


       83.     Plaintiff was served with the Notice of Sale.


                                                 14
  Case 13-41746        Doc 47     Filed 12/27/19 Entered 12/27/19 15:05:35              Desc Main
                                   Document     Page 15 of 28


        84.     Also on November 20, 2018, less than two months after deeming the Plaintiff

current, Defendant sent Plaintiff a correspondence alleging a “total reinstatement amount” of

$10,456.82. The Correspondence stated, in pertinent part:

                The total amount due to reinstate the loan is $10,456.82, which is good
                through 12-16-18. If you can’t pay the total amount by that date, the amount
                you owe may increase because of items such as additional interest, fees and
                costs (including those related to any foreclosure activity), property
                inspections and valuations.

                                       Your reinstatement quote
 Payments due                                                 6/1/18                       $11,350.43
 Late charges                                                                                   $0.00
 Monthly late charge amount                                   64.86
 Insufficient funds (NSF)                                                                        $0.00
 Other fees                                                                                      $0.00
 Suspense                                                                                  ($1,029.93)
 Corporate advances                                                                             $15.00
 Incurred costs through                              12/16/18
          Incurred attorney fees                                                             $100.00
          Incurred attorney costs                                                              $21.32
 Subtotal                                                                                  $10,456.82
          Estimated attorney fees                                                               $0.00
          Estimated attorney costs                                                              $0.00
 Total estimated amounts                                                                        $0.00
 Total reinstatement amount good through             12/16/18
 Total reinstatement amount                                                                $10,456.82

                                                  ***

                6. If we receive payment of $10,456.82, on or before 12-16-18, we’ll take
                action to discontinue the pending foreclosure activity and the foreclosure
                action initiated on this property will cease, if your account has been referred
                to foreclosure.

        85.     On November 27, 2018, Defendant sent Plaintiff a written correspondence stating,

in pertinent part:

                •      We want to help you find a mortgage assistance option;

                •      Your mortgage payments are past due, but we have assistance
                       options that may be available to help bring your loan up to date; and

                •      We hope this face-to-face meeting will help you find a solution to
                       bring your mortgage up to date.


                                                  15
    Case 13-41746         Doc 47     Filed 12/27/19 Entered 12/27/19 15:05:35               Desc Main
                                      Document     Page 16 of 28


                          (emphasis added)

          86.     On or about December 8, 2018, Defendant sent Plaintiff a mortgage statement that

stated “[a]s of 12/08/18, $13,007.42 is required to bring your loan current” and that the “Total

payment amount” due was $13,007.42. (emphasis added). The mortgage statement further stated

“[y]ou’ve missed one or more payments and your mortgage loan is in default.” (emphasis in

original). Lastly, the mortgage statement indicated that Defendant assessed a $15.00 fee to the

subject loan for “inspection costs.” 2

          87.     On or about January 9, 2019, Defendant sent Plaintiff a mortgage statement

indicating that the “Total payment amount” due was $3,313.98 despite the fact that the monthly

mortgage payment at the time was $1,656.99. The mortgage statement further stated that

Defendant was holding $907.11 in “Unapplied funds” (suspense).

          88.     On or about May 8, 2019, Defendant sent Plaintiff a mortgage statement indicating

that the “Total payment amount” due was $3,356.26 despite the fact that the monthly mortgage

payment at the time was $1,678.13.

          89.     Plaintiff has made every payment that has become due after Defendant filed its

Response to Notice of Final Cure Payment indicating that the subject loan was current.

          90.     Despite deeming the subject loan current on September 18, 2018 through its

Response to Notice of Final Cure Payment, Defendant has continued to treat the subject loan in

default as demonstrated by (1) Defendant’s failure to dismiss the foreclosure proceedings and

cease related legal processes; (2) the mortgage statements and correspondences it sent Plaintiff

indicating the subject loan was in default; (3) Defendant holding Plaintiff’s mortgage payments in




2
    Inspection costs are customarily charged by mortgage servicers when a mortgage loan is in default.

                                                     16
  Case 13-41746       Doc 47     Filed 12/27/19 Entered 12/27/19 15:05:35            Desc Main
                                  Document     Page 17 of 28


suspense (unapplied funds) and not applying them immediately after receipt as required by the

Truth in Lending Act (“TILA”); and (4) the assessment of “inspection” fees to the subject loan.

                                           DAMAGES

       91.     The sole reason Plaintiff filed for bankruptcy was to cure the default on the subject

loan and emerge from bankruptcy without the agonizing fear of losing his family home.

       92.     Despite making all of his payment as prescribed by his Confirmed Plan, Defendant

continued to attempt to collect amounts that were paid through Plaintiff’s bankruptcy.

       93.     Defendant’s failure to honor Plaintiff’s bankruptcy and the Confirmed Plan has

significantly damaged Plaintiff, who has been left uncertain of when Defendant will throw him

back in foreclosure for amounts that were paid through his bankruptcy.

       94.     Defendant’s failure to comply with various provisions of the Bankruptcy Code and

the Bankruptcy Court’s orders has caused Plaintiff significant anxiety, fear, agonizing emotional

distress, mental anguish, and physical illness.

       95.     Specifically, Defendant’s unlawful collection efforts have led Plaintiff to believe

that his bankruptcy had no legal effect and that Defendant was entitled to the amounts that were

paid through his bankruptcy.

       96.     As set forth above, Defendant repeatedly sent Plaintiff mortgage statements and

correspondences containing erroneous and false information alleging that the subject loan was in

default when in fact it was current.

       97.     Moreover, Defendant repeatedly sent Plaintiff mortgage statements and written

correspondences that contained information that blatantly conflicted with information contained

in previous correspondences from Defendant.




                                                  17
  Case 13-41746       Doc 47     Filed 12/27/19 Entered 12/27/19 15:05:35             Desc Main
                                  Document     Page 18 of 28


       98.     Defendant’s conduct caused Plaintiff to be in a perpetual state of confusion and

uncertainty.

       99.     Moreover, Defendant’s conduct has caused a significant strain on Plaintiff’s

marriage as Plaintiff was and continues to be perpetually stressed, irritable, and aggravated, thus

adversely impacting Plaintiff’s day-to-day interactions with his spouse.

       100.    Plaintiff continues to live in perpetual fear and anxiety of losing his family home

as a result of Defendant’s conduct.

       101.    Defendant’s actions are especially egregious in light of the fact that Defendant

formally acknowledged that the subject loan was current in Plaintiff’s bankruptcy, only to deem it

in default immediately after Plaintiff’s bankruptcy closed.

       102.    Moreover, as a result of Defendant’s misapplication of Plaintiff’s payments,

Plaintiff has lost equity in his home as the misapplication of payments resulted in, inter alia,

erroneous charges (inspection fees) being assessed to the subject loan, thus increasing the principal

balance owed and decreasing the equity in Plaintiff’s home.

                                      CLASS ALLEGATIONS

       103.    Plaintiff incorporates Paragraphs 1 through 102 as fully set forth herein.

       104.    Plaintiff brings the class allegations and claims pursuant to Fed. R. Bankr. P. 7023

and Fed. R. Civ. P. 23, individually, and on behalf of all others similarly situated (“Putative

Classes”) defined as follows:

                                  Completed Bankruptcy Class

       All persons within the Northern District of Illinois (a) that successfully completed
       a Chapter 13 bankruptcy; (b) in which mortgage arrears to Defendant were paid in
       full; (c) in which after the completion of the Chapter 13 bankruptcy, Defendant
       failed to deem the mortgage loan current and attempted to collect amounts paid



                                                 18
  Case 13-41746        Doc 47      Filed 12/27/19 Entered 12/27/19 15:05:35                Desc Main
                                    Document     Page 19 of 28


        through the Chapter 13 bankruptcy at any time in the last four years and through
        the date of class certification.

                                   Payment Change Class

        All persons within the Northern District of Illinois (a) whom were debtors in a
        Chapter 13 bankruptcy proceeding; (b) in which Defendant held a security interest
        in real estate that served as his/her principal residence; (c) in which Defendant
        failed to file a timely Notice of Payment Change as required by Fed. R. Bankr. P.
        3002.1(b) at any time in the last four years and through the date of class
        certification.

        105.    The following individuals are excluded from the Putative Classes: (1) any Judge or

presiding over this action and members of their families; (2) Defendant, Defendant’s subsidiaries,

parents, successors, predecessors, and any entity in which Defendant or their parents have a

controlling interest and their current or former employees, officers and directors; (3) Plaintiff’s

attorneys; (4) persons who properly execute and file a timely request for exclusion from the

Putative Classes; (5) the legal representatives, successors or assigns of any such executed persons;

and (6) persons whose claims against Defendant have been fully and finally adjudicated and/or

released.

        A.      Numerosity:

        106.    The exact number of members of the Putative Classes are unknown and not

available to Plaintiff at this time, but it is clear that individual joinder is impracticable.

        107.    Upon information and belief, Defendant owns/services mortgages for thousands of

consumers who fall into the definitions of the Putative Classes.

        108.    Members of the Putative Classes can be objectively identified from records of

Defendant to be gained in discovery.

        B.      Commonality and Predominance:



                                                   19
  Case 13-41746       Doc 47     Filed 12/27/19 Entered 12/27/19 15:05:35           Desc Main
                                  Document     Page 20 of 28


       109.    There are many questions of law and fact common to the claims of Plaintiff and the

Putative Classes, and those questions predominate over any questions that may affect individual

members of the Putative Classes. Common questions for the Putative Classes include, but are not

necessarily limited to the following:

               A.      Whether Defendant changed monthly mortgage payment amounts without

                       providing Notice(s) of Mortgage Payment Change as required by Fed. R.

                       Bankr. P. 3002.1(b);

               B.      Whether Defendant failed to properly credit payments received pursuant to

                       confirmed Chapter 13 plans;

               C.      Whether Defendant failed to property apply and/or account for all payments

                       received pursuant to confirmed Chapter 13 plans;

               D.      Whether Defendant failed to properly adjust principal balances after the

                       successful completion of all payments prescribed for in Chapter 13 plans;

               E.      Whether Defendant generates inaccurate mortgage statements to consumers

                       during as well as following completed Chapter 13 plans;

               F.      Whether Defendant attempted to collect arrearages, fees, charges, expenses,

                       escrow, and costs paid through completed Chapter 13 bankruptcy plans;

               G.      Whether Defendant collected arrearages, fees, charges, expenses, escrow,

                       and costs paid through completed Chapter 13 bankruptcy plans;

               H.      Whether Defendant systematically misapplies payments received during

                       Chapter 13 bankruptcies; and

               I.      Whether Defendant systematically attempts to collect amounts already paid

                       through completed Chapter 13 plans.



                                                20
  Case 13-41746        Doc 47     Filed 12/27/19 Entered 12/27/19 15:05:35               Desc Main
                                   Document     Page 21 of 28


       C.       Typicality:

       110.     Plaintiff’s claims are typical of members of the Putative Class because Plaintiff and

members of the Putative Classes are entitled to damages as result of Defendant’s conduct.

       D.       Superiority and Manageability:

       111.     This case is also appropriate for class certification as class proceedings are superior

to all other available methods for the efficient and fair adjudication of this controversy.

       112.     The damages suffered by the individual members of the Putative Classes will likely

be relatively small, especially given the burden and expense required for individual prosecution.

       113.     By contrast, a class action provides the benefits of single adjudication, economies

of scale, and comprehensive supervision by a single court.

       114.     Economies of effort, expense, and time will be fostered and uniformity of decisions

ensured.

       E.       Adequate Representation:

       115.     Plaintiff will adequately and fairly represent and protect the interests of the Putative

Classes.

       116.     Plaintiff has no interests antagonistic to those of the Putative Classes, and

Defendant has no defenses unique to Plaintiff.

       117.     Plaintiff has retained competent and experienced counsel in consumer bankruptcy

litigation and consumer class action litigation.

                                      CLAIMS FOR RELIEF

                                              COUNT I

             Civil Contempt of Order Confirming Plan Pursuant to 15 U.S.C. § 105
            (On behalf of Plaintiff and Members of the Completed Bankruptcy Class)

       118.     Plaintiff incorporates Paragraphs 1 through 117 as fully set forth herein.

                                                   21
  Case 13-41746         Doc 47   Filed 12/27/19 Entered 12/27/19 15:05:35             Desc Main
                                  Document     Page 22 of 28


       119.     “The principal purpose of the Bankruptcy Code is to grant a ‘fresh start’ to the

‘honest but unfortunate debtor.’” Marrama v. Citizens Bank of Mass., 549 U.S. 365, 367 (2007).

       120.    Provisions of the Bankruptcy Code “balance mortgage lenders’ special rights with

debtor rights and protections. The primary right provided to debtors is the right to cure arrearages

and remain current on mortgage debt so that debtors emerge from Chapter 13 with the promised

fresh start.” Rodriguez v. Countrywide Home Loans, Inc. (In re Rodriguez), 2008 Bankr. LEXIS

2646, at *4 (Bankr. S.D. Tex. 2008); see also 11 U.S.C. §1322(b)(2) (a Chapter 13 plan may

provide for the curing of any default within a reasonable time and maintenance of payments while

the case is pending).

       121.    Pursuant to 11 U.S.C. §1327(a), the provisions of a confirmed plan bind the debtor

and each creditor, whether or not the claim of such creditor is provided for by the plan, and whether

or not such creditor has objected to, has accepted, or has rejected the plan.

       122.     “Akin to a court-approved contract, a confirmed plan binds all parties by the

contract – the debtor, the trustee, and all creditors.” In re McDonald, 336 B.R. 380, 383 (Bankr.

N.D. Ill. 2006) (citing In re Harvey, 213 F.3d 318, 321 (7th Cir. 2000)); see also Beskin v.

McPherson, 350 B.R. 38, 46 (Bankr. W.D. Va. 2006) (“The chapter 13 plan constitutes a new

agreement between the debtor and each secured creditor. A debtor’s obligations under the plan are

substituted for his or her obligations under the original contract with each secured creditor”).

       123.    “The creditor’s obligation [with respect to a confirmed plan] ensure that the debtor

can cure arrearages and emerge from bankruptcy no longer facing foreclosure because of default.

Accordingly, the creditor must allocate payments pursuant to the plan. Improper allocation of

payments deprives a debtor of the promised fresh start and rights provided by §1322(b)(5) to cure




                                                 22
  Case 13-41746        Doc 47     Filed 12/27/19 Entered 12/27/19 15:05:35             Desc Main
                                   Document     Page 23 of 28


arrearages and remain current on mortgage obligations. Rodriguez, 2008 Bankr. LEXIS 2646, at

*10.

         124.   “Thus, the mortgage lender must allocate payments among principal, interest, and

arrearages in the manner prescribed by the plan. If a mortgage lender allocates payments that the

plan dedicates to pre-petition arrearages to principal and interest or a post-petition charge, without

court approval, the mortgage lender violates the terms of the plan and the lender may be subject to

liability for violating the order confirming the plan.” Id. at *10-11.

         125.   “Violating a confirmed plan also violates the order confirming it.” In re Ranieri,

598 B.R. 450, Fn. 3 (Bankr. N.D. Ill. 2019).

         126.   “The Seventh Circuit has long recognized the sanctity of confirmation orders.” In

re Lasica, 294 B.R. 718, 721 (Bankr. N.D. Ill. 2003).

         127.   Pursuant to §105 of the Bankruptcy Code, the Bankruptcy Court “may issue any

order, process, or judgment that is necessary or appropriate to carry out the provisions” of the

Bankruptcy Code. See 11 U.S.C. §105.

         128.   “Courts have used §105 to remedy violations of confirmed plans. A bankruptcy

court’s authority under §105 to enforce its own orders cannot be reasonably questioned.”

Rodriguez, 2008 Bankr. LEXIS 2646, at *62 citing Am. Airlines, Inc. v. Allied Pilots Ass’n, 228

F.3d 574, 585 (5th Cir. 2000).

         129.   “When a confirmed plan has been ignored and undermined, §105 permits the

[Bankruptcy Court] to take any action or make any determination necessary to enforce its

confirmation order.” Payne v. Mortg. Elec. Registration Sys., Inc., 387 B.R. 614, 639 (Bankr. Kan.

2008).




                                                  23
  Case 13-41746       Doc 47     Filed 12/27/19 Entered 12/27/19 15:05:35             Desc Main
                                  Document     Page 24 of 28


       130.    The “bankruptcy court retains jurisdiction to protect the confirmation order, prevent

interference with the execution of the plan, and otherwise aid in the plan’s operation.” In re Castle

Home Builders, Inc., 520 B.R. 98, 101 (Bankr. N.D. Ill. 2014).

       131.    “Judicial sanctions in civil contempt proceedings may, in a proper case, be

employed for either or both of two purposes: to coerce the defendant into compliance with the

court’s order, and to compensate the complainant for losses sustained.” Am. Airlines, Inc., 228

F.3d at 585 quoting United States. v. United Mine Workers of Am., 330 U.S. 258, 303-04 (1947).

       132.    Here, Plaintiff’s Confirmed Plan expressly states:

         (a) Prepetition defaults. If the debtor pays the cure amount specified in
             Paragraph 5 of Section E, while timely making all required postpetition
             payments, the mortgage will be reinstated according to its original terms,
             extinguishing any right of the mortgagee to recover any amount alleged to
             have arisen prior to the filing of the petition.

       133.    Despite receiving all payments necessary to cure the pre-petition default on the

subject loan and all post-petition mortgage payments, Defendant disregarded the bankruptcy

process and the Order confirming the Confirmed Plan [Dkt. 26] by (1) attempting to collect pre-

petition arrears after Plaintiff’s bankruptcy case was successfully completed; (2) applying

Plaintiff’s post-petition payments to pay pre-petition arrears causing Plaintiff to be in a perpetual

state of default on the subject loan; (3) holding Plaintiff’s payments in suspense and not applying

the payments immediately after receipt; (4) continuing collection activity after the successful

completion of Plaintiff’s bankruptcy case to recover amounts duly paid through Plaintiff’s

bankruptcy case; and (5) assessing default fees (inspection fees) to the subject loan despite the

fact that the subject loan was contractually current as acknowledged by Defendant in its Response

to Notice of Final Cure Payment.




                                                 24
   Case 13-41746        Doc 47     Filed 12/27/19 Entered 12/27/19 15:05:35           Desc Main
                                    Document     Page 25 of 28


        134.     As set forth above, Plaintiff was significantly harmed by Defendant’s failure to

comply with and honor this Court’s Orders and the bankruptcy process in general.

        135.     Upon information and belief, Plaintiff is one of thousands of victims of Defendant’s

systematic practice of (1) attempting to collect amounts paid through a Chapter 13 plan after the

successful completion of a Chapter 13 plan; (2) improperly applying post-petition mortgage

payments to cure pre-petition defaults, and (3) failing to apply post-petition payments pursuant to

the terms of the confirmed Chapter 13 plans, instead holding the payments in suspense.

        136.     As a result of Defendant’s actions, Plaintiff and other consumers were never

properly deemed current on their mortgage loans after the successful completion of their Chapter

13 plans, and thus were denied the fresh start contemplated by the Bankruptcy Code.

        137.     As set forth above, Defendant systematically defrauds not only consumers that have

completed their Chapter 13 plans, but also the Bankruptcy Court.

        138.     Accordingly, punitive damages are warranted to punish Defendant and to deter

future misconduct.

        WHEREFORE, pursuant to 11 U.S.C. §105, Plaintiff respectfully requests that the Court

grant Plaintiff and the Completed Bankruptcy class the following relief:

        a.     An order finding Defendant in civil contempt of the Court’s Order confirming
               Plaintiff’s Modified Plan [Dkt. 26];

        b.     Enjoining Defendant from further non-compliance of the Court’s Order confirming
               Plaintiff’s Modified Plan [Dkt. 26];

        c.     An order compelling Defendant to update its records to reflect that the Plaintiff is
               current on the subject loan and to retroactively apply all post-petition payments
               consistent with the Confirmed Plan and applicable bankruptcy provisions;

        d.     Awarding Plaintiff compensatory damages in an amount no less than $100,000.00;




                                                  25
  Case 13-41746        Doc 47     Filed 12/27/19 Entered 12/27/19 15:05:35            Desc Main
                                   Document     Page 26 of 28


       e.     Assessing punitive damages against Defendant in an amount no less than $300,000.00
              for its contempt of the Court’s Order confirming Plaintiff’s Modified Plan [Dkt. 26]
              and to deter Defendant from future non-compliance;

       f.     Awarding Plaintiff his attorney’s fees and costs;

       g.     An order granting certification of the Completed Bankruptcy class, including the
              designation of Plaintiff as the named representative, and the appointment of the
              undersigned as Class Counsel;

       h.     Enjoining Defendant from further non-compliance with Orders confirming the
              Completed Bankruptcy class’ Chapter 13 plans;

       i.     An order compelling Defendant to update its records to reflect and correctly apply all
              post-petition payments consistent with the Completed Bankruptcy class’ confirmed
              Chapter 13 plans;

       j.     Awarding the Completed Bankruptcy class compensatory damages in an amount to be
              determined at trial after class certification and after members of the Completed
              Bankruptcy class are identified;

       k.     Awarding the Completed Bankruptcy class punitive damages in an amount to be
              determined at trial after class certification and after members of the Completed
              Bankruptcy class are identified; and

       l.     Any further relief that the Court may deem just and proper.

                                             COUNT II

                Violations of Federal Rule of Bankruptcy Procedure 3002.1(b)
              (On behalf of Plaintiff and Members of the Payment Change Class)

       139.     Plaintiff incorporates Paragraphs 1 through 117 as fully set forth herein.

       140.     Fed. R. Bankr. P. 3002.1(b) requires the holder of a claim secured by a security

interest in the debtor’s principal residence to “file and serve on the debtor, debtor’s counsel, and

the trustee a notice of any change in the payment amount, including any change that results from

an interest rate or escrow account adjustment, no later than 21 days before a payment in the new

amount is due.” See Fed. R. Bankr. P. 3002.1(b).




                                                  26
  Case 13-41746       Doc 47      Filed 12/27/19 Entered 12/27/19 15:05:35           Desc Main
                                   Document     Page 27 of 28


       141.    Defendant violated Rule 3002.1(b) by failing to notify the Plaintiff, Plaintiff’s

counsel, and the Chapter 13 Trustee of a payment change during the course of Plaintiff’s

bankruptcy. See ¶¶45-46, 59-60.

       142.    As set forth above, payment on the subject loan changed and Defendant failed to

notify Plaintiff, Plaintiff’s counsel, and the Chapter 13 Trustee of the payment change. Id.

       143.    As set forth above, Defendant acknowledged failing to provide notification

required by Rule 3002.1(b) in its September 19, 2018 correspondence to Plaintiff. See ¶73.

       144.    Pursuant to Rule 3002.1(f), Plaintiff has a private right of action against Defendant

for its failure to comply with Rule 3002.1(b).

       145.    As set forth above, Plaintiff was significantly harmed by Defendant’s non-

compliance with Rule 3002.1(b).

       146.    Upon information and belief, Plaintiff is one of thousands of victims of Defendant’s

systematic practice of changing mortgage payments without proper notification.

       147.    As a result of Defendant’s failure to comply with Rule 3002.1(b), Plaintiff and other

consumers were thrown into a perpetual state of confusion and uncertainty as to the status of their

mortgage loans.

       148.    Moreover, upon information and belief, many consumers defaulted on their

mortgage loans due to Defendant’s concealment of the payment changes.

       WHEREFORE, pursuant to Rule 3002.1(f), Plaintiff respectfully requests that the Court

grant Plaintiff and the Payment Change Class the following relief:

       a.     Awarding Plaintiff compensatory damages in an amount no less than $20,000.00 for
              Defendant’s non-compliance with Rule 3002.1(b);

       b.     Assessing punitive damages against Defendant for its non-compliance with Rule
              3002.1(b) with respect to Plaintiff in amount no less than $100,000.00 to deter future
              non-compliance;


                                                 27
Case 13-41746    Doc 47     Filed 12/27/19 Entered 12/27/19 15:05:35             Desc Main
                             Document     Page 28 of 28



    c.   Awarding Plaintiff his attorney’s fees and costs;

    d.   An order granting certification of the Payment Change Class, including the
         designation of Plaintiff as the named representative, and the appointment of the
         undersigned as Class Counsel;

    e.   Enjoining Defendant from further non-compliance with Rule 3002.1(b);

    f.   Awarding the Payment Change Class compensatory damages in an amount to be
         determined at trial after class certification and after members of the Payment Change
         Class are identified;

    g.   Awarding the Payment Change Class punitive damages in an amount to be
         determined at trial after class certification and after members of the Payment Change
         Class are identified; and

    h.   Any further relief that the Court may deem just and proper.

 Dated: December 27, 2019                               Respectfully Submitted,
                                                        /s/ Mohammed O. Badwan
                                                        /s/ Joseph S. Davidson
                                                        Mohammed O. Badwan, Esq.
                                                        Joseph S. Davidson, Esq.
                                                        Counsel for Debtor-Plaintiff
                                                        Sulaiman Law Group, Ltd.
                                                        2500 S. Highland Ave.
                                                        Suite 200
                                                        Lombard, IL 60148
                                                        Phone (630) 575-8180
                                                        Fax: (630) 575- 8188
                                                        mbadwan@sulaimanlaw.com
                                                        jdavidson@sulaimanlaw.com




                                           28
